Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
January 26, 2018, effective as of February 12, 2018 (the “Effective Date”), by
and between Nicholas A. Hilton (the “Executive”), and Mack-Cali Realty
Corporation, a Maryland corporation (the “Company”) with offices at Harborside
3, 210 Hudson St., Suite 400, Jersey City, NJ  07311.

 

RECITALS

 

WHEREAS, the Company desires to employ Executive as its Executive Vice
President, Leasing, and to enter into this Agreement to set forth the terms and
conditions of his employment, and Executive desires to accept such employment,
pursuant to the terms and provisions set forth herein;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereby agree as follows:

 

1.                                      Employment.

 

The Company hereby agrees to employ Executive, and Executive hereby agrees to
accept such employment, upon the terms and conditions set forth in this
Agreement.  Effective as of the Effective Date, the terms and conditions of
Executive’s employment shall be governed by the terms of this Agreement, which
shall supersede all prior understandings and agreements, written or oral, with
respect to Executive’s employment.

 

2.                                      Employment Period.

 

(a)                                 Subject to Sections 3(b) and 5 hereof, the
Company agrees to employ the Executive, and the Executive agrees to continue to
be employed by the Company, in each case pursuant to this Agreement, for a
period commencing on the Effective Date, and ending December 31, 2020 (the
“Term”). On each December 31 during the Term, commencing with December 31, 2020,
the Term will be automatically extended for an additional one year, through the
following December 31, unless either party notifies the other party in writing,
not fewer than one hundred eighty (180) days prior to such December 31, that it
has elected not to extend the Term, in which event the Term shall expire on such
December 31.

 

(b)                                 Notwithstanding anything contained herein to
the contrary: (i) Executive’s employment with the Company may be terminated by
the Company or Executive during the Term, subject to the terms and conditions of
this Agreement; and (ii) nothing in this Agreement shall mandate or prohibit a
continuation of Executive’s employment following the expiration of the Term upon
such terms and conditions as the Board of Directors of the Company (the
“Board”), and Executive may mutually agree. The Executive’s period of employment
pursuant to this Agreement shall hereinafter be referred to as the “Employment
Period”).

 

--------------------------------------------------------------------------------


 

3.                                      Duties and Responsibilities.

 

(a)                                 During the Employment Period, Executive
shall be employed and serve as the Executive Vice President, Leasing  of the
Company reporting directly to the Chief Executive Officer of the Company (the
“CEO”).  In his position, Executive shall perform such duties, functions and
responsibilities during the Employment Period, commensurate with the Executive’s
position, as reasonably and lawfully directed by the CEO.

 

(b)                                 Executive shall devote substantially all of
his business time, attention and efforts to the performance of his duties under
this Agreement, render such services to the best of his ability, and use his
reasonable best efforts to promote the interests of the Company (which, for all
purposes of this Section 3(b), shall include all Subsidiaries of the Company).
Without limiting the foregoing, Executive shall not engage in any other
business, occupation or related activity during the Employment Period that
(a) conflicts with the interests of the Company or its subsidiaries,
(b) interferes with the proper and efficient performance of his duties for the
Company, or (c) interferes with the exercise of his judgment in the Company’s
best interests.  Notwithstanding the foregoing or any other provision of this
Agreement, it shall not be a breach or violation of this Agreement for Executive
to (i) with the advance approval of the Board or the Governance Committee of the
Board (not to be unreasonably withheld), serve on corporate, civic or charitable
boards or committees, (ii) deliver lectures, fulfill speaking engagements or
teach at educational institutions, or (iii) manage personal investments, so long
as such activities do not significantly interfere with or significantly detract
from the performance of Executive’s responsibilities to the Company in
accordance with this Agreement.

 

4.                                      Compensation and Benefits.

 

(a)                                 Base Salary.  During the Employment Period,
the Company shall pay Executive an annual base salary in the amount of $450,000
(the “Annual Base Salary”), payable in installments consistent with the
Company’s normal payroll schedule, subject to applicable withholding and other
taxes.  Executive’s Annual Base Salary shall be reviewed, at least annually, for
merit increases and may, by action and in the discretion of the Board or its
executive compensation and option committee (the “Compensation Committee”), be
increased at any time or from time to time, but may not be decreased from the
then current Annual Base Salary without Executive’s prior written consent.

 

(b)                                 Incentive Compensation/Bonuses.  In
addition, for each calendar year during the Employment Period, Executive shall
be entitled to receive annual cash incentive compensation (an “Annual Bonus”) as
follows:

 

·                  Bonus Opportunity: For each fiscal year during the Employment
Period, Executive shall be entitled to receive an annual bonus (the “Annual
Bonus”) under the terms of the Company’s annual bonus plan as in effect from
time to time, which shall provide for threshold, target and maximum bonus
opportunities based on the achievement of performance criteria established by
the Board or the Compensation Committee within the first three (3) months of
each fiscal year that begins during the Employment Period.  So if threshold,
target, or maximum performance level is attained, Executive shall receive an
Annual Bonus equal to a

 

2

--------------------------------------------------------------------------------


 

percentage of his Annual Base Salary that corresponds to such performance level.
In respect of the Annual Bonus for 2018, Executive shall be entitled to receive
an Annual Bonus equal to fifty percent (50%) of his Annual Base Salary if
threshold performance is attained, an Annual Bonus equal to seventy-five percent
(75%) of his Annual Base Salary if target performance is attained, and an Annual
Bonus equal to one hundred percent (100%) of his Annual Base Salary if
performance equals or exceeds the maximum performance level.  In respect of the
Annual Bonus for all years thereafter, the threshold, target and maximum bonus
opportunities shall by fixed by the Compensation Committee and may be more or
less than the bonus opportunities in 2018.  In respect of the Annual Bonus for
the final year of the Term, as may be extended pursuant to Section 2(b),
provided that Executive is employed by the Company until the expiration of the
Term and that Executive’s employment was not terminated for Cause by the Company
following the Term, any qualitative performance evaluation will be performed by
December 16 of the final year, and the achievement of quantitative performance
metrics shall be determined based on actual performance for the final year and
determined on or before March 31 of the year following the final year of the
Term, whether or not Executive is employed during the year following the final
year.

 

Payment of Annual Bonuses to Executive, if any, shall be made in the same manner
and at the same time that other senior-level executives receive their annual
bonus awards, but in any event on or before the end of the first quarter
following the end of the applicable performance year.

 

·                                          During the Employment Period,
Executive shall be eligible to be granted long term incentive or equity awards
as may be determined by the Board or the Compensation Committee in its sole
discretion under such plans and programs as may be in effect from time to time;
provided, however, that upon the award of 2018 long-term incentive plan (“LTIP”)
units to the other Executive Vice Presidents of the Company as recommended by
the Executive Compensation and Option Committee of the Board, Executive shall be
awarded LTIP units with a face value of $300,000 at grant.

 

(c)                                  Taxes and Withholding.  Anything in this
Agreement to the contrary notwithstanding, all payments required to be made by
the Company hereunder to Executive or his estate or beneficiaries shall be
subject to the withholding of such amounts relating to taxes as the Company may
reasonably determine it should withhold pursuant to any applicable law or
regulation.  In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provisions for payment of
taxes and withholding as required by law, provided it is satisfied that all
requirements of law affecting its responsibilities to withhold have been
satisfied.

 

(d)                                 Additional Benefits.  In addition to the
compensation specified above and other benefits provided pursuant to this
Section 4, Executive shall be entitled to the following benefits:

 

(i)                                     participation in the Mack-Cali Realty
Corporation 401(k) Savings and Retirement Plan (subject to statutory rules and
maximum contributions and non-discrimination

 

3

--------------------------------------------------------------------------------


 

requirements applicable to 401(k) plans) and eligibility to participate in such
other benefit plans and programs, including but not limited to restricted stock,
phantom stock and/or unit awards, and any other incentive compensation plans or
programs (whether or not employee benefit plans or programs), as maintained by
the Company from time to time and made generally available to executives of the
Company with such participation to be consistent with reasonable Company
guidelines and each pursuant to the terms and conditions of such benefit plan as
they may exist from time to time;

 

(ii)                                  participation in any health insurance,
disability insurance, paid vacation, group life insurance or other welfare
benefit program made generally available to executives of the Company, subject
to the general eligibility and participation provisions set forth in such plans;

 

(iii)                               participation in all deferred compensation,
retirement or other benefit plans or perquisites as may be provided to any other
executive of the Company on terms and conditions at least as favorable to the
Executive as the terms and conditions generally applicable to all other
executives of the Company who are also executive officers of the Company (as
defined in Rule 3b-7 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)); and

 

(iv)                              upon the submission of proper substantiation
by Executive, and subject to such rules and guidelines as the Company may from
time to time adopt with respect to the reimbursement of expenses of executive
personnel, reimbursement for all reasonable expenses actually paid or incurred
by Executive during the Employment Period in the course of and pursuant to the
business of the Company.

 

5.                                      Termination of Employment; Severance
Agreement.

 

(a)                                 Termination. The Employment Period, and
Executive’s employment with the Company, shall terminate upon the earliest to
occur of (i) Executive’s death, (ii) a termination by the Company by reason of
Executive’s Disability, (iii) a termination by the Company with or without
Cause, or (iv) a termination by Executive with or without Good Reason.  Upon any
termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive,
Executive shall resign from any and all directorships, committee memberships or
any other positions Executive holds with the Company or any of its
subsidiaries.  For the avoidance of doubt, the expiration of the Term in
accordance with Section 2(a) shall not be considered a termination of
Executive’s employment by the Company with or without Cause or the resignation
of Executive for Good Reason or otherwise, and Executive’s employment shall not
be considered to have been constructively terminated for any reason unless he
resigns for Good Reason in accordance with this Agreement.

 

(b)                                 Notice of Termination.  Any termination of
Executive’s employment by the Company or any such termination by Executive
(other than on account of death) shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment

 

4

--------------------------------------------------------------------------------


 

under the provision so indicated.  In the event of the termination of
Executive’s employment on account of death, written Notice of Termination shall
be deemed to have been provided on the date of death.

 

(c)                                  “Cause” shall mean the intentional and
willful commission by Executive of any of the following acts or omissions:

 

(i)                                     willful and continued failure to use
best efforts to substantially perform his duties to the Company (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness) for a period of thirty (30) days after written demand for substantial
performance is delivered by the Company specifically identifying the manner in
which the Company believes Executive has not substantially performed his duties;

 

(ii)                                  material and continued failure to comply
with Executive’s obligations under any written policy of the Company applicable
to senior executives as approved by the Board from time to time for a period of
thirty (30) days after written demand for substantial compliance is delivered by
the Company specifically identifying the manner in which the Company believes
Executive has not substantially complied;

 

(iii)                               any act of fraud, embezzlement,
misappropriation, or misuse for personal benefit of the assets or property of
the Company; or

 

(iv)                              A conviction of or plea of “guilty” or “no
contest” to a felony under the laws of the United States or any state thereof;

 

For purposes of this Section 5(c), no act, or failure to act, on Executive’s
part shall be considered “willful” unless done, or omitted to be done, by him
not in good faith and without reasonable belief that his action or omission was
in furtherance of, or not opposed to, the interests of the Company. Any
determination of Cause will be made by the Board at a duly held meeting of the
Board (held after reasonable notice to Executive and reasonable opportunity for
him, together with his counsel, to be heard before the Board at the meeting) and
pursuant to resolutions duly adopted by the affirmative vote of the majority of
the Board present and voting at such meeting finding that in the good faith
opinion of the Board after reasonable investigation that Executive has engaged
in acts or omissions constituting Cause, provided that no such determination may
be made, until Executive has been given written notice detailing the specific
Cause event and, where applicable, the lapsing of any cure period.

 

(d)                                 “Change in Control” shall mean that any of
the following events has occurred:

 

(i)                                     any “person” or “group” of persons, as
such terms are used in Sections 13 and 14 of the Exchange Act, other than any
employee benefit plan sponsored by the Company or any of its Subsidiaries,
becomes the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Exchange Act) of 30% or more of the shares of common stock of the Company (the
“Shares”) issued and outstanding immediately prior to such acquisition;

 

(ii)                                  any Shares are purchased pursuant to a
tender or exchange offer that results in any “person” or “group” of persons, as
such terms are used in Sections 13 and 14 of the Exchange Act becoming the
“beneficial owner” (as such term is defined in Rule 13d-3 under the

 

5

--------------------------------------------------------------------------------


 

Exchange Act) of 30% or more of the Shares issued and outstanding immediately
prior to such tender or exchange offer; or

 

(iii)                               the dissolution or liquidation of the
Company or the consummation of any merger or consolidation of the Company or any
sale or other disposition of all or substantially all of its assets, if the
shareholders of the Company immediately prior to such transaction own,
immediately after consummation of such transaction, directly or indirectly
equity securities (other than options and other rights to acquire equity
securities) possessing less than 30% of the voting power of the surviving or
acquiring entity.

 

(e)                                  “Change in Control Period” shall mean the
period commencing on the earlier of (i) the date that a Change in Control occurs
or (ii) the date that the Company enters into a definitive agreement with
respect to a transaction, the consummation of which would constitute a Change in
Control (provided it is actually consummated), and in either case ending on the
second anniversary of the Change in Control.

 

(f)                                   “Code” shall mean the Internal Revenue
Code of 1986, as amended.

 

(g)                                  “Disability” shall mean the inability of
Executive, as a result of any medically determinable physical or mental disease,
injury, or congenital condition, to substantially perform his principal duties
to the Company, with or without reasonable accommodation, for a continuous
period of one hundred and eighty (180) days, or periods aggregating two hundred
and seventy (270) days in any twelve (12) month period. Such determination shall
be made by a physician mutually agreed between the parties, who shall be
compensated by the Company.

 

(h)                                 “Good Reason” shall mean, without the
express written consent of Executive, the occurrence of any of the following
circumstances during either the Employment Period or a Change in Control Period:

 

(i)                                     the material diminishment of Executive’s
authority, duties or responsibilities as Executive Vice President, Leasing, it
being understood that during a Change in Control Period, Good Reason shall be
deemed to have occurred if Executive is not the Executive Vice President,
Leasing of the Company (or the entity succeeding to the Company’s business)
following the Change in Control;

 

(ii)                                  a material reduction in Executive’s Annual
Base Salary, it being understood that any reduction below the Base Salary as in
effect as of the Effective Date shall constitute Good Reason;

 

(iii)                               a material change in the geographic location
at which the Executive must perform the services under this Agreement; or

 

(iv)                              the failure of the Company to obtain agreement
from any successor to assume and agree to perform this Agreement.

 

Notwithstanding the foregoing, Executive shall not be considered to have
resigned for Good Reason unless, Executive gives the Company written notice of
resignation, specifying in reasonable detail the circumstance constituting Good
Reason, not more than thirty (30) days after

 

6

--------------------------------------------------------------------------------


 

the occurrence of such circumstance, and the Company fails to cure such
circumstance within thirty (30) days after receipt of such notice; provided,
that if the Company does cure such circumstance within such period Executive may
withdraw his notice of resignation without prejudice within ten (10) days after
the end of the cure period.

 

(i)                                     “Termination Date” shall mean the date
on which Executive’s employment is terminated for any reason.

 

The definitions contained in Sections 5(c) through 5(i) shall apply for all
purposes under this Agreement.

 

6.                                      Severance Benefits Resulting from Death
or Disability.

 

Upon a termination of Executive’s employment by reason of death or Disability
whether before or after the expiration of the Term, Executive (or the
representative of his estate) shall be entitled to receive the following
payments and benefits, subject to compliance in the case of Disability with the
release requirement of Section 9 and except as otherwise provided in Sections
13(h) and 15(f):

 

(a)                                 The following “Accrued Obligations”, payable
as and when those amounts would have been payable had the Employment Period not
ended:

 

(i)                                     all accrued but unpaid Base Salary
through the Termination Date;

 

(ii)                                  any unpaid or unreimbursed expenses
incurred in accordance with Company policy to the extent incurred during the
Employment Period;

 

(iii)                               any accrued but unpaid benefits provided
under the Company’s employee benefit plans (not including any severance,
separation pay, or supplemental unemployment benefit plan), subject to and in
accordance with the terms of those plans;

 

(iv)                              any earned but unpaid Annual Bonus in respect
to any completed fiscal year that has ended on or prior to the Termination Date;
and

 

(v)                                 rights to indemnification by virtue of
Executive’s position as an officer or director of the Company or its
subsidiaries and the benefits under any directors’ and officers’ liability
insurance policy maintained by the Company, in accordance with its terms
thereof.

 

(b)                                 An amount equal to Executive’s Annual Bonus
for the year in which the Termination Date occurs, based upon the Company’s
actual performance for the year, multiplied by a fraction, the numerator of
which is the number of days in such year through and including the Termination
Date and the denominator of which is the total number of days in such year,
payable at the same time that Annual Bonuses are paid to active employees.

 

7

--------------------------------------------------------------------------------


 

7.                                      Severance Benefits upon Termination
Without Cause, or Resignation for Good Reason during the Term or a Change of
Control Period.

 

In the event that either during the Term or thereafter during a Change in
Control Period (i) the Company terminates Executive’s employment for any reason
other than Cause or Disability, or (ii) Executive resigns for Good Reason,
Executive shall be entitled to receive the following payments and benefits,
subject to compliance with the release requirement of Section 9 and except as
otherwise provided in Sections 13(h) and 15(f):

 

(a)                                 All payments and benefits described in
Section 6.

 

(b)                                 A lump sum cash payment in an amount equal
to one and one-half (1.5) times the sum of (i) Executive’s Annual Base Salary
immediately prior to the Termination Date, and (ii) Executive’s Target Bonus for
the year during which the Termination Date occurs, payable as soon as
practicable after the Termination Date.

 

(c)                                  If Executive elects, on behalf of himself
or his eligible dependents, to continue medical coverage under any medical plan
of the Company pursuant to the provisions of Section 4980B of the Code or any
other applicable law (“COBRA”), and such election is available to him pursuant
to then governing law, and complies with all requirements for such coverage, an
amount, payable not later than the last day of each month that such coverage is
in effect, up to a maximum of eighteen (18) months, (or such shorter duration as
governing law may then allow) equal to the excess, if any, of the premium paid
by Executive for such coverage pursuant to COBRA over the premium that would be
paid by an active employee for comparable coverage (the “Medical Continuation”).
If Executive’s continuation coverage is terminated for any reason other than
dictate of governing law prior to the end of such eighteen month period, the
Company’s obligations under this Section 7(c) shall terminate, regardless of
whether the termination of Executive’s coverage constitutes a second qualifying
event as defined by COBRA with respect to any other dependent.

 

8.                                      Compensation or Severance Benefits upon
Termination of Employment by the Company for Cause, Termination by the Company
Without Cause following the Term, or Resignation by Executive following the
Term.

 

(a)                                 Termination by the Company for Cause or
Resignation without Good Reason during the Term.  In the event the Company
terminates Executive’s employment for Cause (whether during the Term or
thereafter), or Executive resigns without Good Reason prior to the expiration of
the Term, Executive shall only be entitled to receive the Accrued Obligations,
payable as and when those amounts would have been payable had the Employment
Period not ended.

 

(b)                                 Termination by the Company without Cause or
Resignation by Executive with Good Reason following the Term.  In the event that
following the expiration of the Term on its own accord (assuming Executive’s
employment has not been terminated prior to such date), the Company terminates
Executive’s employment for any reason other than as set forth in Sections 6, 7
or 8(a), or Executive resigns with Good Reason, Executive shall be entitled to
receive the

 

8

--------------------------------------------------------------------------------


 

Accrued Obligations. For the avoidance of doubt, expiration of the Term on its
own accord shall not be deemed a termination by Company.

 

(c)                                  Resignation by Executive without Good
Reason following the Term.  In the event that following the expiration of the
Term on its own accord (assuming Executive’s employment has not been terminated
prior to such date), Executive resigns without Good Reason, Executive shall be
entitled to receive the Accrued Obligations.  For the avoidance of doubt,
expiration of the Term on its own accord shall not be deemed a resignation by
Executive.

 

9.                                      Release.

 

Notwithstanding anything to the contrary above, all benefits and payments that
may become payable pursuant to Section 6, 7 or 8 (other than the Accrued
Obligations) are conditioned on Executive, or the representative of his estate,
executing a release of claims and covenant not to sue, in form attached hereto
as Exhibit A (the “Release”), and the period provided in such Release having
expired without Executive exercising his right to revoke, not later than sixty
(60) days after the Termination Date (subject to Section 15(f)(iv)), and if
Executive fails to execute such Release, revokes the Release, or the revocation
period has not yet expired by the end of such sixty (60) day period, Executive
shall have no right to any such payment or benefit.

 

10.                               Effect on Employee Benefit Plans and Programs
and Long-Term Incentive and Equity Awards; Adjustment of Payments and Benefits.

 

(a)                                 Effect on Employee Benefit Programs.  The
termination of Executive’s employment hereunder, whether by the Company or
Executive, shall have no effect on the rights and obligations of the parties
hereto under the Company’s (i) welfare benefit plans including, without
limitation, Medical Continuation as provided for herein and, health coverage
thereafter but only to the extent required by law, and on the same basis
applicable to other employees and (ii) 401(k) Plan but only to the extent
required by law and pursuant to the terms of the 401(k) Plan.

 

(b)                                 Effect on Long-Term Incentive and Equity
Awards .  The extent to which long-term incentive or equity awards held by
Executive vest or become exercisable or payable as a result of a termination of
employment for any reason shall be governed exclusively by the terms of the plan
or award agreement governing such award.

 

(c)                                  Adjustment of Payments and Benefits.

 

(i)                                     Notwithstanding any provision of this
Agreement to the contrary, if any payment or benefit to be paid or provided
hereunder, when combined with any other amount payable to Executive, would be an
“Excess Parachute Payment,” within the meaning of Section 280G of the Code, or
any successor provision thereto, but for the application of this sentence, then
the payments  and benefits to be paid or provided hereunder shall be reduced to
the minimum extent necessary so that no portion of any such payment or benefit,
as so reduced, constitutes an Excess Parachute Payment; provided, however, that
the foregoing reduction shall be made only if and to the extent that such
reduction would result in an increase in the aggregate payments and benefits to
be provided, determined on an after-tax basis (taking into account the

 

9

--------------------------------------------------------------------------------


 

excise tax imposed pursuant to Section 4999 of the Code, or any successor
provision thereto, any tax imposed by any comparable provision of state law, and
any applicable federal, state and local income taxes). In the event that any
payment or benefit intended to be provided hereunder is required to be reduced
pursuant to this Section the reduction shall occur in the following order::
(A) by first reducing or eliminating the portion of the payments which are not
payable in cash and are not attributable to equity awards (other than that
portion of the payments subject to clause (D) hereof), (B) then by reducing or
eliminating cash payments (other than that portion of the payments subject to
clause (D) hereof), (C) then by reducing or eliminating the portion of the
payments which are not payable in cash and are attributable to equity awards
(other than that portion of the Payments subject to clause (D) hereof) and
(D) then by reducing or eliminating the portion of the Payments (whether payable
in cash or not payable in cash) to which Treasury Regulation § 1.280G-1 Q/A
24(c) (or successor thereto) applies, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time.

 

(ii)                                  The determination of whether the any
payment or benefit shall be reduced as provided in Section 10(c)(i) hereof and
the amount of such reduction shall be made at the Company’s expense by an
accounting firm selected by the Company from among the four (4) largest
accounting firms in the United States (the “Accounting Firm”).  The Accounting
Firm shall provide its determination (the “Determination”), together with
supporting calculations and documentation, to the Company and Executive within
forty five (45) days after Executive’s final day of employment, which
Determination, absent manifest error, shall be binding, final and conclusive
upon the Company and Executive. If the Accounting Firm determines that the
payments and benefits to be provided to Executive will not result in any Excess
Parachute Payments, it shall furnish Executive with an opinion to that effect. 
If the Accounting Firm determines that the payments and benefits to be provided
to Executive will result in Excess Parachute Payments, it shall furnish the
Executive with an opinion that no Excess Parachute Payments will be made after
the reductions contemplated by Section 10(c)(i) hereof.

 

11.                               Confidential Information.

 

(a)                                 Executive understands and acknowledges that
during his employment with the Company, he will be exposed to Confidential
Information (as defined below), all of which is proprietary and which will
rightfully belong to the Company (which, for all purposes of this Section 11,
shall include its Subsidiaries).  Executive shall hold in a fiduciary capacity
for the benefit of the Company such Confidential Information obtained by
Executive during his employment with the Company and shall not, directly or
indirectly, at any time, either during or after his employment with the Company
terminates, without the Company’s prior written consent, use any of such
Confidential Information or disclose any of such Confidential information to any
individual or entity other than the Company or its employees, attorneys,
accountants, financial advisors, consultants, or investment bankers except as
required in the performance of his duties for the Company or as otherwise
required by law, court order or an order of any governmental authority. 
Executive such take all reasonable steps to safeguard such Confidential
Information and to protect such Confidential Information against disclosure,
misuse, loss or theft.

 

(b)                                 The term “Confidential Information” shall
mean any information not generally known in the relevant trade or industry or
otherwise not generally available to the public, which

 

10

--------------------------------------------------------------------------------


 

was obtained from the Company or its predecessors or which was learned,
discovered, developed, conceived, originated or prepared during or as a result
of the performance of any services by Executive on behalf of the Company or its
predecessors.  For purposes of this Section 11, the Company shall be deemed to
include any entity which is controlled, directly or indirectly, by the Company
and any entity of which a majority of the economic interest is owned, directly
or indirectly, by the Company.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, no provision contained in this Agreement is intended or should
be construed to prevent or impede Executive from voluntarily communicating with
any governmental agencies (including, without limitation, the Securities and
Exchange Commission) regarding possible violations of law, or to limit
Executive’s ability to seek or accept a financial award for providing
information to any governmental agency.

 

12.                               Return of Documents.

 

Except for such items which are of a personal nature to Executive (e.g., daily
business planner), all writings, records, and other documents and things
containing any Confidential Information shall be the exclusive property of the
Company, shall not be copied, summarized, extracted from, or removed from the
premises of the Company, except in pursuit of the business of the Company, and
shall be delivered to the Company, without retaining any copies, upon the
termination of Executive’s employment or at any time as requested by the
Company.

 

13.                               Noncompete; Non-Solicitation;
Non-Disparagement.

 

Executive agrees that:

 

(a)                                 During the Employment Period, and for a one
(1) year period thereafter in the event Executive’s employment is terminated
under circumstances in which he is entitled to  receive and is receiving the
benefits provided in Sections 6, 7, 8(b) or 8(c) hereof, Executive shall not,
directly or indirectly, within the geographic region the Company or its
Subsidiaries are currently operating or are operating as of the date that the
Executive’s employment is terminated, engage in, or own, invest in, manage or
control any venture or enterprise primarily engaged in any office-service, flex,
office property, or multi-family residential development or acquisition
activities that are competitive with the activities of the Company (which, for
all purposes of this Section 13, shall include its Subsidiaries). Nothing herein
shall prohibit Executive from engaging in purely real-estate brokerage services
or from being a passive owner of not more than five percent (5%) of the
outstanding stock of any class of securities of a company or other entity
engaged in such competitive business which is publicly traded, so long as he has
no active participation in the business of such company or other entity.

 

(b)                                 If, at the time of enforcement of this
Section 13, a court shall hold that the duration, scope, area or other
restrictions stated herein are unreasonable, the parties agree that reasonable
maximum duration, scope, area or other restrictions may be substituted by such
court for the stated duration, scope, area or other restrictions and upon
substitution by such court, this Agreement shall be automatically modified
without further action by the parties hereto.

 

11

--------------------------------------------------------------------------------


 

(c)                                  For purposes of this Section 13, the
Company shall be deemed to include any entity which is controlled, directly or
indirectly, by the Company and any entity of which a majority of the economic
interest is owned, directly or indirectly, by the Company.

 

(d)                                 Nonsolicitation.  Executive agrees that
during the Employment Period, and for a one (1) year period thereafter,
regardless of the reason for termination (the “Restricted Period”), Executive
will not, without written consent of the Company, directly or indirectly,
including causing, encouraging, directing or soliciting any other person to,
contact, approach or solicit (other than, so long as Executive continues to be
employed by the Company and makes such contact, approach or solicitation made on
behalf of the Company) for the purpose of offering employment to or hiring
(whether as an employee, consultant, agent, independent contractor or otherwise)
or actually hire any person who is or has been employed or retained in the
operation of the Company’s business during the period commencing three
(3) months prior to the date of such hiring or offering of employment, or
induce, interfere with or solicit, or attempt to induce, interfere with or
solicit, any person that is a current or former customer, supplier or other
business relation of the Company, in each case to terminate its relationship or
otherwise cease doing business in whole or in part or reduce the amount of
business with the Company.

 

(e)                                  Nondisparagement.  Executive agrees not to
disparage the Company or its past and present investors, officers, directors or
employees, and the Company agrees not to disparage Executive.

 

(f)                                   Acknowledgements.  Executive acknowledges
and agrees that (i) Executive’s obligation to comply with the restrictions in
this Section 13 shall be independent of any obligation owed to Executive by the
Company (whether under this Agreement or otherwise), and specifically shall not
be dependent upon whether Executive is entitled to any form of severance pay or
benefits pursuant to this Agreement or otherwise; (ii) no claim against the
Company by Executive (whether under this Agreement or otherwise) shall
constitute a defense to the enforcement by the Company or its affiliates of the
restrictions in this Section 13, (iii) the time limitations and the geographic
scope on the restrictions in this Section 13 are reasonable, (iv) the
restrictions imposed under this Section 13 are reasonably necessary for the
protection of the Company and its goodwill, Confidential Information, and other
legitimate business interests and do not impose a greater restraint than
necessary to provide such protection, (v) that through this Agreement, Executive
shall receive adequate consideration for any loss of opportunity associated with
the restrictions of this Section 13, and (vi) that the provisions of this
Section 13 and its subparts provide a reasonable way of protecting Company’s
business value.

 

(g)                                  Extension of Time.  In the event that
Executive breaches any covenant, obligation or duty in this Section 13, any such
duty, obligation, or covenants to which the parties agreed by this Section 13
shall automatically toll from the date of the first breach, and all subsequent
breaches, until the resolution of the breach through private settlement,
judicial or other action, including all appeals. The duration and length of
Executive’s duties and obligations as agreed by this Section 13 shall continue
upon the effective date of any such settlement, or judicial or other resolution.

 

(h)                                 Legal and Equitable Remedies.  Upon any
material breach by Executive of any of the provisions of Sections 11, 12 or 13,
Executive shall immediately, permanently and

 

12

--------------------------------------------------------------------------------


 

irrevocably forfeit without payment of consideration of any kind any and all
rights to any of the benefits and payments otherwise payable to Executive
pursuant to this Agreement (other than the Accrued Obligations). In addition, in
view of the nature of the rights in goodwill, employee relations, trade secrets,
and business reputation and prospects of the Company to be protected under
Sections 11, 12 and 13, Executive understands and agrees that the Company could
not be reasonably or adequately compensated in damages in an action at law for
Executive’s breach of Executive’s obligations (whether individually or together)
under Sections 11, 12 or 13.  Accordingly, Executive specifically agrees that
the Company shall be entitled to temporary and permanent injunctive relief,
specific performance, and other equitable relief to enforce the provisions of
Sections 11, 12 and 13, and that such relief may be granted without the
necessity of proving actual damages, and without bond.  EXECUTIVE ACKNOWLEDGES
AND AGREES THAT THE PROVISIONS IN SECTIONS 11, 12 AND 13 ARE ESSENTIAL AND
MATERIAL TO THIS AGREEMENT, AND THAT UPON BREACH OF SECTIONS 11, 12 OR 13 BY
EXECUTIVE, COMPANY IS ENTITLED TO WITHHOLD PROVIDING PAYMENTS OR CONSIDERATION,
TO EQUITABLE RELIEF TO PREVENT CONTINUED BREACH, TO RECOVER DAMAGES AND TO SEEK
ANY OTHER REMEDIES AVAILABLE TO COMPANY. This provision with respect to
injunctive relief shall not, however, diminish the right of the Company to claim
and recover damages or other remedies in addition to equitable relief.

 

14.                               Successors.

 

(a)                                 Company’s Successors.  This Agreement may
not be assigned by the Company except to a successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the Company’s
business and/or assets, and the Company shall require any such successor to
assume expressly and agree to perform this Agreement, in the same manner and to
the same extent as the Company would be required to perform it in the absence of
a succession. As used in this Agreement, “Company” shall mean the Company as
defined herein and any successor to its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, contract
or otherwise.

 

(b)                                 Executive’s Successors.  This Agreement and
all rights of Executive hereunder shall inure to the benefit of, and be
enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees.

 

15.                               Miscellaneous Provisions.

 

(a)                                 Notice.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, on the first business
day after being sent by reputable overnight courier, or on the third business
day after being mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid, and addressed to Executive at the address shown
on the Company’s personnel records, or to the Company at the address set forth
below, or such other address as a party shall give notice of by notice given in
the same manner:

 

Mack-Cali Realty Corporation
Harborside 3

 

13

--------------------------------------------------------------------------------


 

210 Hudson St., Suite 400
Jersey City, NJ  07311
Attn: Chief Executive Officer

 

(b)                                 Severability. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

 

(c)                                  Interpretation. When a reference is made in
this Agreement to sections, subsections or clauses, such references shall be to
a section, subsection or clause of this Agreement, unless otherwise indicated.
The words “herein” and “hereof’ mean, except where a specific section,
subsection or clause reference is expressly indicated, the entire Agreement
rather than any specific section, subsection or clause. The words “include”,
“includes” and “including” when used in this Agreement shall be deemed to in
each case to be followed by the words “without limitation”. The headings of the
sections or subsections of this Agreement are inserted for convenience only and
shall not be deemed to constitute a part hereof and shall not affect the
construction or interpretation of this Agreement.

 

(d)                                 Counterparts.  This Agreement may be
executed in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.

 

(e)                                  Section 409A of the Code.  To the extent
applicable, it is intended that payments and benefits provided hereunder be
exempt from or comply with Section 409A of the Code and the guidance promulgated
thereunder (collectively, “Section 409A”). This Agreement shall be administered
in a manner consistent with this intent and if Executive or the Company
believes, at any time, that any of such payment or benefit is not exempt or does
not so comply, Executive or the Company shall promptly advise the other party
and will negotiate reasonably and in good faith to amend the terms of such
arrangement such that it is exempt or complies (with the most limited possible
economic effect on Executive and on the Company) or to minimize any additional
tax, interest and/or penalties that may apply under Section 409A if exemption or
compliance is not practicable. In furtherance of the foregoing, the following
provisions shall apply notwithstanding anything to the contrary in this
Agreement:

 

(i)                                     To the extent applicable, each and every
payment to be made pursuant to this Agreement shall be treated as a separate
payment and not as one of a series of payments treated as a single payment for
purposes of Treasury Regulation §1.409A-2(b)(2)(iii).

 

(ii)                                  If Executive becomes entitled to receive
any payment that constitutes deferred compensation subject to Section 409A upon
a termination of employment, and such termination of employment does not
constitute a “separation from service” as defined in Section 409A, payment of
such amount shall be deferred, without interest, and paid on the earlier of the
date Executive incurs a separation from service, as so defined (subject to
subsection (f)(iii)) below, or the date of Executive’s death.

 

14

--------------------------------------------------------------------------------


 

(iii)                               If Executive is a “specified employee”, as
defined in Section 409A on the date he incurs a separation from service, any
amount that becomes payable by reason of such separation from service that
constitutes deferred compensation subject to Section 409A, including any amount
deferred pursuant to subsection (f)(ii) above, shall be deferred, without
interest, and paid on the earlier of the first business day of the seventh month
following the month that includes Executive’s separation from service, or the
date of Executive’s death.

 

(iv)                              If the sixty (60) day period described in
Section 9 ends in the calendar year following the year that includes the
Termination Date, no amount that is subject to Section 409A, the payment of
which is dependent upon the execution of the Release, shall be paid until the
first business day of the calendar year following the year that includes the
Termination Date, regardless of when the Release is signed.

 

(v)                                 Any reimbursement of any expense payable to
Executive that constitutes taxable income shall be paid not later than the last
day of the year following the year in which the expense is incurred, and all
reimbursements and in-kind benefits shall be paid in accordance with Treasury
Regulation §1.409A-3(i)(1)(iv).

 

(vi)                              The Company shall not be obligated to
guarantee any particular tax result for Executive with respect to any payment or
benefit provided to Executive hereunder, and Executive shall be responsible for
any taxes, additional taxes or penalties imposed on Executive in connection with
any such payment or benefit with respect to Section 409A or any other obligation
to pay taxes.

 

(f)                                   Legal Fees.  If any contest or dispute
shall arise between the Company and Executive regarding or as a result of any
provision of this Agreement, the Company shall reimburse Executive for all legal
fees and expenses reasonably incurred by Executive in connection with such
contest or dispute, but only if Executive is successful in respect of
substantially all of Executive’s claims pursued or defended in connection with
such contest or dispute.  Such reimbursement shall be made as soon as
practicable following the resolution of such contest or dispute (whether or not
appealed).

 

(g)                                     Timing of and No Duplication of
Payments.

 

All payments payable to Executive pursuant to this Agreement shall be paid as
soon as practicable after such amounts have become fully vested and
determinable.  In addition, Executive shall not be entitled to receive duplicate
payments under any of the provisions of this Agreement.

 

(h)                                   Modification or Waiver.

 

No amendment, modification, waiver, termination or cancellation of this
Agreement shall be binding or effective for any purpose unless it is made in a
writing signed by the party against whom enforcement of such amendment,
modification, waiver, termination or cancellation is sought.  No course of
dealing between or among the parties to this Agreement shall be deemed to affect
or to modify, amend or discharge any provision or term of this Agreement.  No
delay on the part of the Company or Executive in the exercise of any of their
respective rights or remedies shall operate as a waiver thereof, and no single
or partial exercise by the Company or Executive

 

15

--------------------------------------------------------------------------------


 

of any such right or remedy shall preclude other or further exercise thereof.  A
waiver of right or remedy on any one occasion shall not be construed as a bar to
or waiver of any such right or remedy on any other occasion.

 

The respective rights and obligations of the parties hereunder shall survive
Executive’s termination of employment and termination of this Agreement to the
extent necessary for the intended preservation of such rights and obligations.

 

(i)                                     Governing Law.

 

This Agreement will be governed by and construed in accordance with the laws of
the State of New Jersey, without regard to principles of conflicts of laws
thereunder.

 

(j)                                    Survival of Agreements.

 

The provisions of Sections 5, 6, 7, 8, 9, 10, 11, 12, 13 and 15 each shall
survive the Term and termination of this Agreement.

 

(k)                                 Indemnification.  Executive shall be covered
by any indemnification policies and procedures applicable to officers of the
Company or its subsidiaries and shall be entitled to the benefits under any
director and officer liability insurance policy maintained by the Company for
all events occurring during the Employment Period.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

Company:

 

 

 

MACK-CALI REALTY CORPORATION

 

 

 

By:

/s/ Gary T. Wagner

 

Its:

General Counsel and Secretary

 

 

 

Executive:

 

 

 

/s/ Nicholas A. Hilton

 

Nicholas A. Hilton

 

16

--------------------------------------------------------------------------------


 

Exhibit A

 

RELEASE

 

Reference is made to that certain Employment Agreement dated as
of                    (“Agreement”), by and between                (“Executive”)
and Mack-Cali Realty Corporation (the “Company”). Capitalized terms used in this
Release and not defined herein shall have the meaning assigned to them in the
Agreement.

 

1.                                      Release and Waiver.  In further
consideration of the covenants undertaken pursuant to the Agreement, including,
without limitation, the payments and benefits described in Sections 6, 7 and 8
thereof (the “Severance”), Executive hereby waives, releases and forever
discharges the Company and any of its predecessors, parents, subsidiaries,
affiliates, and related companies, and all of his, its and/or their respective
past and present parents, subsidiaries and affiliates, and all of their past and
present employees, directors, officers, members, attorneys, representatives,
insurers, agents, shareholders, successors, and assigns (individually and
collectively “Company Releasees”), from and with respect to any and all legally
waivable claims, grievances, injuries, controversies, agreements, covenants,
promises, debts, accounts, actions, causes of action, suits, arbitrations, sums
of money, attorneys’ fees, costs, damages, or any right to any monetary recovery
or any other personal relief (collectively the “Claims”), whether  known or
unknown, in law or in equity, by contract, tort or pursuant to federal, state or
local statute, regulation, ordinance or common law, which Executive now has,
ever had, or may  hereafter have, based upon or arising from any fact or set of
facts, whether known or unknown to Executive, from the beginning of time until
the date on which this Release is signed.  Without limiting the generality of
the foregoing, this waiver, release, and discharge includes any claim or right
asserted or which could have been asserted by Executive against the Company and/
or based upon or arising under any federal, state or local tort, fair employment
practices, equal opportunity, or wage and hour laws, including, but not limited
to, the common law of the State of New York and the State of New Jersey, Title
VII of the Civil Rights Act of 1964, the New York State Human Rights Law, the
New York City Human Rights Law, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, 42 U.S.C. Section 1981, the Equal Pay Act, the
Fair Labor Standards Act, the New York Labor Law, the New Jersey Law Against
Discrimination, the New Jersey Wage and Hour Law, the New Jersey Family Leave
Act, the New Jersey Conscientious Employee Protection Act and the Employee
Retirement Income Security Act, including all amendments thereto.

 

2.                                      Exceptions.  Notwithstanding the
generality of the foregoing, nothing herein constitutes a release or waiver by
Executive of: (i) any claim or right that may first arise after the date this
Release is signed; (ii) his right to payment of the Severance; (iii) any claim
or right Executive may have pursuant to any indemnification agreements, or to
indemnification, advancement, defense or reimbursement pursuant to any
applicable D&O policies or any similar insurance policies, the Company’s amended
and restated by-laws, as amended, or under applicable law, (iv) any claim
Executive may have as a stockholder of the Company; or (v) Executive’s right to
seek or accept a financial award for providing information to the Securities and
Exchange Commission or any other governmental agency.

 

17

--------------------------------------------------------------------------------


 

3.                                      Covenant Not to Sue.  By signing this
Release, Executive represents that he has not and will not in the future
commence any action or proceeding arising out of the Claims described in
Section 1, and that he will not seek or be entitled to any award of legal or
equitable relief in any such action or proceeding that may be commenced on his
behalf.  The provisions of this Section 3 constitute a “covenant not to sue.”  A
“covenant not to sue” is a legal term which means the Executive promises not to
file a lawsuit in court.  It is different from the release of Claims contained
in Section 1 above.  Besides waiving and releasing Claims covered by Section 1,
Executive further agrees never to sue any Company Releasee in any forum for any
reason covered by the release of Claims.  Notwithstanding this covenant not to
sue, Executive may bring a Claim against the Company to enforce his right to
Severance under the Agreement or to challenge the validity of this Release under
the Age Discrimination in Employment Act, and may file a charge or cooperate
with, provide information to, or participate in an investigation or proceeding
conducted by, the Equal Employment Opportunity Commission (“EEOC”) or any other
federal or state regulatory or law enforcement agency, provided that Executive’s
right to personal relief in connection with such a charge or investigation (such
as reinstatement or monetary damages) is waived pursuant to Section 1 (unless
excepted by Section 2).  If Executive sues a Company Releasee in violation of
this Release, he shall be liable to the Company Releasee for its reasonable
attorneys’ fees and other litigation costs incurred in defending against the
suit.  Alternatively, if the Executive sues a Company Releasee in violation of
this Release, the Company can require the Executive to return all but One
Thousand Dollars ($1,000.00) of the Severance.

 

4.                                      Execution and Right to Revoke.

 

(a)                                 In order to be eligible to receive the
Severance, the Executive must execute this Release and return the signed copy to
the Company not later than sixty (60) days after the date of termination, but
not earlier than the Executive’s last day of employment, and not subsequently
revoke the Release as provided below.

 

(b)                                 The Executive has the right to revoke this
Release at any time within seven (7) days after executing it, by written notice
to the Company as described below.  If the Executive revokes the Release, the
Executive will not receive the Severance, and his waiver and release of Claims
and covenant not to sue will be not apply to him.  This Release will not be
effective until the seven (7) day revocation period has expired, and no portion
of the Severance will be paid until the revocation period has expired.  If the
sixty-seventh day after the Executive’s date of termination falls in the
calendar year following the year in which the Executive’s employment is
terminated, no portion of the Severance that constitutes deferred compensation
subject to Section 409A of the Internal Revenue Code will be paid until the
first day of the calendar year following the year of termination, regardless of
when the Release is signed.

 

(c)                                  The signed Release, and any written notice
of revocation, shall either be delivered by hand, or sent by reputable overnight
courier service or by  United States first class mail, with proper postage
prepaid, and addressed to:

 

Mack-Cali Realty Corporation

Harborside 3

 

18

--------------------------------------------------------------------------------


 

210 Hudson St., Suite 400

Jersey City, NJ  07311

Attn: Chief Executive Officer

 

5.                                      Acknowledgements.  By execution of this
Release, Executive acknowledges and agrees that:

 

(a)                                 He has knowingly and voluntarily executed
this Release.

 

(b)                                 He has been given at least twenty-one (21)
days to review the terms of this Release, and if the 21st day after the Release
is provided to the Executive is later than the sixtieth day after the date of
termination, then the date on which the Release may be signed is extended to the
end of the 21 day period.  If this Release is accompanied by a disclosure
providing that the Executive’s termination is in connection with an exit
incentive or other employment termination program as defined by the Age
Discrimination in Employment Act, then forty-five (45) days shall be substituted
for twenty-one (21) days in the preceding sentence.  The 21 (or 45) day period
will not be affected by any amendments to this Release agreed to by the parties.

 

(c)                                  He has been advised, in writing, to consult
with an attorney of his own choosing regarding the meaning and effect of this
Release.

 

(d)                                 He understands that the Severance
constitutes compensation to which he would have no legal entitlement if he does
not execute, or revokes, this Release.

 

(e)                                  The provisions of Sections 11, 12 and 13 of
the Agreement, and any other agreement relating to restrictions on the
Executive’s use of confidential information, competition with the Company,
solicitation of Company personnel or clients, or disparagement of the Company,
remain in effect in accordance with their terms, notwithstanding the execution
or revocation of this Release.

 

(f)                                   He has not suffered any on-the-job injury
or illness for which he has not already filed a claim, and the end of my
employment is not related to any such injury or illness.

 

(g)                                  This Release is considered a part of the
Agreement, and all provisions of the Agreement relating to the resolution of
disputes, including choice of law provisions, also apply to this Release.

 

 

EXECUTIVE

 

 

Dated:

 

 

 

 

19

--------------------------------------------------------------------------------